Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                 March 03, 2015

The Court of Appeals hereby passes the following order:

A15A1124. OSWALDO RAMIREZ v. SARA GERSEN.

      Sara Gersen obtained a family violence protective order against Oswaldo
Ramirez, after which Ramirez filed this direct appeal. We lack jurisdiction.
      In Schmidt v. Schmidt, 270 Ga. 461, 461-462 (1) (510 SE2d 810) (1999), the
Supreme Court determined that actions arising under the Family Violence Act,
OCGA § 19-13-1 et seq., constitute domestic relations cases within the meaning of
OCGA § 5-6-35 (a) (2). Accordingly, appeals in family violence actions must be
made by application for discretionary appeal. See Schmidt, supra. Because Ramirez
failed to follow the proper appellate procedure, this appeal is DISMISSED for lack
of jurisdiction.

                                      Court of Appeals of the State of Georgia
                                                                           03/03/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.